Citation Nr: 0841778	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to gunshot residuals of the right lower 
leg.

2.   Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The veteran's claims were remanded by the Board in March 2005 
and March 2008.  The March 2008 decision adjudicated the 
veteran's claims for an increased rating for PTSD, for an 
increased rating for a gunshot wound of the right lower leg, 
for an increased rating for shell fragment wound of the right 
shoulder, and his claim for service connection for a disorder 
manifested by high cholesterol.  Only the veteran's back 
disorder and hypertension claims remain in appellate status 
before the Board.

The issue of entitlement to service connection for a back 
disorder, claimed as secondary to gunshot residuals of the 
right lower leg, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2008, a VA physician opined that the veteran's 
hypertension is aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Hypertension is aggravated as a result of the veteran's PTSD.  
38 C.F.R. § 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran maintains that he is entitled to service 
connection for hypertension on the basis that it is 
aggravated by his service connected PTSD disability.  

The Board notes that hypertension was not diagnosed during 
service or within a year of discharge from service and there 
is no medical evidence suggesting that the veteran's current 
hypertension was caused by his active military service.  
Accordingly, the veteran is not entitled to service 
connection for hypertension on a direct or presumptive basis.  
38 C.F.R. §§ 3.303, 3.037, 3.309 (2008). 

The Board also notes that the medical evidence does not 
indicate that the veteran's hypertension was proximately 
caused by the veteran's service-connected PTSD.  A VA 
physician examined the veteran in July 2005 and July 2008.  
Both times the VA physician opined that the veteran's 
hypertension was not caused by the veteran's service-
connected PTSD.  The file contains no medical evidence 
indicating that the veteran's hypertension was caused by the 
veteran's service-connected PTSD.

However, the VA physician opined in July 2008 that the 
veteran's hypertension was aggravated by the veteran's 
service-connected PTSD.  He stated that it was at least as 
likely as not that the veteran's psychological stressors of 
military service and PTSD have aggravated his hypertension.  
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Accordingly, service connection for the increase in 
severity of the hypertension due to the veteran's service-
connected PTSD is warranted.


ORDER

Entitlement to service connection for the increase in 
severity of the veteran's hypertension by his service 
connected PTSD is granted.


REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In its March 2008 remand, the Board noted that a July 2005 VA 
medical opinion was inadequate in answering requested opinion 
as to whether it was at least as likely as not that any 
currently present back disorder was etiologically related to 
the veteran's military service or was otherwise etiologically 
related to his service-connected right lower leg disability.  
The veteran was provided a new VA examination by the same VA 
physician in July 2008.  However, the VA physician once again 
provided an inadequate opinion, and did not answer the 
question within the guidelines set forth by the Board.  
Rather the examiner once again noted that "[i]t is at least 
as likely as it is not that low back pain is not secondary to 
any events in the military service, nor due to any conditions 
in the right leg."  This opinion addresses the Board's answer 
conversely and does not exclude the possibility of a 50 
percent likelihood of a nexus between the disorder and either 
service or the service-connected right leg disorder.  A more 
clearly phrased opinion is thus "necessary" under 38 U.S.C.A. 
§ 5103A(d).



Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the veteran's 
VA treatment records dated from March 2004 
to present.

2.  The veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
his claimed back disorder.  The veteran's 
claims file and a copy of this Remand 
should be made available to the examiner 
prior to the examination, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that such 
disability was incurred as a result of 
service or was caused or aggravated by the 
veteran's service-connected right lower 
leg disorder.  A complete rationale should 
be given for all opinions and conclusions

3.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claim.  If the claim is not granted, issue 
a supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond thereto.
    
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


